                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN JAMES NEELY,                        :   CIVIL ACTION NO. 3:16-CV-1565
                                          :
                    Petitioner            :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
MARK GARMEN and PA STATE                  :
ATTORNEY GENERAL,                         :
                                          :
                    Respondents           :

                                 MEMORANDUM

      Petitioner Kevin James Neely (“Neely”) filed the instant application for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his 2010 conviction and

sentence in the Court of Common Pleas of Dauphin County, Pennsylvania. (Doc. 1).

We will deny Neely’s petition.

I.    Factual Background

      The Superior Court of Pennsylvania summarized the factual background of

this case as follows:

             In the early morning hours of December 18, 2009, the
             victim [Brian Coleman] was working as a “bouncer” at a
             Harrisburg area nightclub. [Coleman] observed an
             altercation between [Neely] and another person and
             attempted to remove them from the club. After initial
             success in separating [Neely] and the man with whom he
             had been fighting, [Coleman] was obliged to go outside
             the club and break them up again because [Neely] was
             “killing that little guy.” In the interim, four of [Neely]’s
             associates had arrived by car and joined [Neely] in
             “pounding” the other person. When [Coleman] attempted
             to restrain [Neely, Neely] and his cohorts all assaulted
             [Coleman]. [Neely] pistol whipped [Coleman] then
             followed him to where [Coleman] had withdrawn and shot
             him in the stomach at point blank range.
Commonwealth v. Neely, No. 1044 MDA 2011, 55 A.3d 130 (Pa. Super. Ct. July 10,

2012) (table) (quoting Commonwealth v. Neely, No. CP-22-CR-1329-2010, 2011 WL

10135779 (Pa. Ct. Com. Pl. Dauphin Cty. Oct. 13, 2011)).

II.   Procedural History 1

      Neely was charged by information with attempted murder causing serious

bodily injury, aggravated assault, persons not to possess a firearm, carrying a

firearm without a license, and recklessly endangering another person. Id. at 1;

(Doc. 23 at 24). Following a three-day jury trial, Neely was convicted on all counts

except reckless endangerment, which the Commonwealth had withdrawn before

submitting the case to the jury. Neely, No. 1044 MDA 2011 at 2. On December 17,

2010, Neely was sentenced to an aggregate term of 25 to 50 years’ imprisonment,

consisting of 240 to 480 months for attempted murder; 108 to 216 months for

aggravated assault, to run concurrent with the attempted murder sentence; 60 to

120 months for persons not to possess a firearm, to run consecutive to the

attempted murder sentence; 42 to 84 months for carrying a firearm without a

license, to run concurrent with the sentence for persons not to possess; and 12 to 24

months for recklessly endangering another person, to run concurrent with the

sentence for carrying a firearm without a license. Id.




      1
        Citations to the transcript of Neely’s October 2010 trial are abbreviated
herein as “Trial Tr. __.” Citations to the December 2010 sentencing hearing are
abbreviated as “Sent. Tr. __.”



                                          2
      Neely appealed his convictions and sentence, alleging five trial court errors.

Id. at 3. Neely challenged the sufficiency and weight of the evidence on all counts

except reckless endangerment. Id. He also asserted that the trial court had erred

by imposing a sentence on the aggravated assault conviction, arguing that

aggravated assault merges at sentencing with attempted murder. Id. Neely

likewise questioned the imposition of a sentence for reckless endangerment, a

charge that had been withdrawn by the Commonwealth. Id. Lastly, Neely argued

that the aggregate sentence imposed was “manifestly excessive and unreasonable.”

Id.

      The Superior Court of Pennsylvania affirmed the trial court on all issues

except Neely’s challenge to the reckless endangerment sentence, which both the

trial court and the Commonwealth conceded was improper. Id. at 10-11. The court

vacated the reckless endangerment sentence but found no need for remand. Id. at

11 & n.6. The panel explained that because the sentence for reckless endangerment

was run concurrently with Neely’s sentence for carrying a firearm without a license,

vacating the reckless endangerment sentence would “not upset the trial court’s

overall sentencing scheme.” Id. at 11 n.6.

      Neely timely filed a pro se petition for collateral relief pursuant to the Post

Conviction Relief Act (“PCRA”), 42 PA. CONS. STAT. § 9541 et seq., Pennsylvania’s

corollary to federal habeas corpus relief. (See Doc. 15-1 at 2-23). Neely alleged a

violation of Brady v. Maryland, 373 U.S. 83 (1963), by the Commonwealth for failing

to disclose exculpatory evidence, ineffective assistance of counsel during trial, and

ineffective assistance of counsel at sentencing. (Doc. 15-1 at 3). PCRA counsel was


                                             3
appointed but subsequently filed a petition to withdraw, asserting that none of

Neely’s post-convictions claims had merit. (See id. at 26-28). Due to clerical error,

this “no-merit” letter was not attached to the motion to withdraw but was filed

separately the following month. (See id. at 35-42).

       The PCRA court granted PCRA counsel’s motion to withdraw and dismissed

Neely’s petition without a hearing. Commonwealth v. Neely, No. 1631 MDA 2014,

2015 WL 6750378, at *1 (Pa. Super. Ct. July 20, 2015) (nonprecedential). Neely

appealed the dismissal, primarily raising issues involving PCRA counsel’s

withdrawal, the late-filed “no merit” letter, and related procedural errors. Id. The

Superior Court rejected all of Neely’s claims. Id. at *1, 4. Neely filed a petition for

allowance of appeal, which the Supreme Court of Pennsylvania denied. See

Commonwealth v. Neely, 140 A.3d 12 (Pa. 2016) (table).

       Neely timely filed the instant Section 2254 petition, raising five claims of

ineffective assistance of trial counsel. Neely acknowledges that these claims have

not been presented to any state court for review. (See Doc. 16 ¶¶ 6-7). Nevertheless,

he seeks to assert the unexhausted claims under the narrow exception to

procedural default announced by the United States Supreme Court in Martinez

v. Ryan, 566 U.S. 1 (2012). (See Doc. 1 at 11-28 ¶¶ 33-37, 53-56, 70-73, 81-84, 92-95;

Doc. 16 ¶¶ 6-7). Neely’s Section 2254 petition is fully briefed and ripe for disposition.

III.   Standards of Review

       A.    Federal Habeas Corpus Review Under 28 U.S.C. § 2254

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28

U.S.C. §§ 2241-2254, mandates that petitioners demonstrate that they have


                                            4
“exhausted the remedies available in the courts of the State” before seeking federal

habeas relief. 28 U.S.C. § 2254(b)(1)(A). An exhausted claim is one that has been

“fairly presented” to the state courts “by invoking one complete round of the State’s

established appellate review process,” and which has been adjudicated on the

merits. Carpenter v. Vaughn, 296 F.3d 138, 146 (3d Cir. 2002) (quoting O’Sullivan

v. Boerckel, 526 U.S. 838, 844-45 (1999)); see also Johnson v. Williams, 568 U.S. 289,

302 (2013).

      If a state prisoner has not fairly presented a claim to the state courts “but

state law clearly forecloses review, exhaustion is excused, but the doctrine of

procedural default may come into play.” Carpenter, 296 F.3d at 146 (citations

omitted). Generally, if a prisoner has procedurally defaulted on a claim by failing to

raise it in state-court proceedings, a federal habeas court will not review the merits

of the claim, even one that implicates constitutional concerns. Martinez, 566 U.S. at

9 (citing Coleman v. Thompson, 501 U.S. 722, 747-48 (1991); Wainwright v. Sykes,

433 U.S. 72, 84-85 (1977)). A few limited exceptions to this rule exist.

      One exception is that “[a] prisoner may obtain federal review of a defaulted

claim by showing cause for the default and prejudice from a violation of federal

law.” Id. at 10 (citing Coleman, 501 U.S. at 750). “Cause for a procedural default

exists where something external to the petitioner, something that cannot fairly be

attributed to him[,] . . . impeded [his] efforts to comply with the State’s procedural

rule.” Maples v. Thomas, 565 U.S. 266, 280 (2012) (alterations in original) (citations

and internal quotation marks omitted). To establish prejudice, a petitioner must

show not merely that there were errors that created a possibility of prejudice, but


                                           5
that they “worked to his actual and substantial disadvantage, infecting his entire

trial with error of constitutional dimensions.” Holland v. Horn, 519 F.3d 107, 112

(3d Cir. 2008) (quoting United States v. Frady, 456 U.S. 152, 170 (1982)). If cause and

prejudice are established, the federal court reviews the claim de novo “because the

state court did not consider the claim on the merits.” Bey v. Superintendent

Greene SCI, 856 F.3d 230, 236 (3d Cir. 2017), cert. denied sub nom. Gilmore v. Bey,

138 S. Ct. 740 (2018) (mem.) (citation omitted).

      Another rare exception that will excuse a procedural default is if the

petitioner can show that “failure to consider the claim will result in a fundamental

‘miscarriage of justice.’” Carpenter, 296 F.3d at 146 (quoting Coleman, 501 U.S. at

750). To satisfy the “fundamental miscarriage of justice” exception, a petitioner

typically will have to show actual innocence. Leyva v. Williams, 504 F.3d 357, 366

(3d Cir. 2007) (citation omitted).

      B.     Ineffective Assistance of Counsel

      A collateral attack based on ineffective assistance of counsel is governed by

the two-pronged test set forth in Strickland v. Washington, 466 U.S. 668 (1984). To

prevail on such a claim, a defendant must demonstrate that (1) counsel’s

representation fell below an objective level of reasonableness based on prevailing

professional norms, and (2) the deficient representation was prejudicial. See id. at

687-88. The defendant bears the burden of proving both prongs. See id. at 687.

Bald assertions and conclusory allegations are insufficient to entitle a defendant to

federal habeas relief based on ineffective assistance of counsel. See Palmer

v. Hendricks, 592 F.3d 386, 395 (3d Cir. 2010).


                                           6
      To determine whether counsel has satisfied the objective standard of

reasonableness under the first prong, courts must be highly deferential toward

counsel’s conduct. Strickland, 466 U.S. at 689. There is a strong presumption that

counsel’s performance falls within the wide range of reasonable professional

assistance. See United States v. Gray, 878 F.2d 702, 710 (3d Cir. 1989). Only a “rare

claim” of ineffectiveness of counsel should succeed “under the properly deferential

standard to be applied in scrutinizing counsel’s performance.” Id. at 711 (citing

Strickland, 466 U.S. at 689-90).

      To satisfy the prejudice prong, the defendant must establish a reasonable

probability that, but for counsel’s errors, the outcome of the proceeding would have

been different. Strickland, 466 U.S. at 694. The district court need not conduct its

analysis of the two prongs in a particular order or even address both prongs of the

inquiry if the defendant makes an insufficient showing in one. See id. at 697;

United States v. Lilly, 536 F.3d 190, 196 (3d Cir. 2008).

IV.   Discussion

      As noted, Neely contends that the narrow exception created by Martinez

applies and excuses procedural default of his Section 2254 claims. In Coleman

v. Thompson, the Supreme Court held that ineffectiveness of post-conviction

counsel does not qualify as “cause” to excuse procedural default that occurs in

those proceedings, as there is “no constitutional right to an attorney in state post-

conviction proceedings.” Coleman, 501 U.S. at 752; see also 28 U.S.C. § 2254(i). In

Martinez, however, the Court provided a narrow exception to this rule, holding that




                                            7
             [w]here, under state law, claims of ineffective assistance
             of trial counsel must be raised in an initial-review
             collateral proceeding, a procedural default will not bar a
             federal habeas court from hearing a substantial claim of
             ineffective assistance at trial if, in the initial-review
             collateral proceeding . . . counsel in that proceeding was
             ineffective.

Martinez, 566 U.S. at 17. The Commonwealth of Pennsylvania has a bright-line rule

requiring ineffective-assistance-of-counsel claims to be raised on collateral review.

See Cox v. Horn, 757 F.3d 113, 124 n.8 (3d Cir. 2014) (citing Commonwealth v. Grant,

813 A.2d 726, 738 (Pa. 2002)). Under Martinez, “counsel’s failure to raise an

ineffective assistance [of trial counsel] claim on collateral review may excuse a

procedural default if: (1) collateral attack counsel’s failure itself constituted

ineffective assistance of counsel under Strickland, and (2) the underlying ineffective

assistance claim is a substantial one.” Bey, 856 F.3d at 237-38.

      Accordingly, in the case sub judice, ineffectiveness of initial-review PCRA

counsel can qualify as “cause” to excuse a procedural default of a claim of

ineffective assistance of trial counsel, so long as that defaulted claim is substantial.

A “substantial” claim is one that “has some merit.” Martinez, 566 U.S. at 14.

Notably, the Supreme Court of the United States has explicitly rejected the

extension of the Martinez exception to underlying claims of ineffective assistance of

direct-appeal counsel. Davila v. Davis, 582 U.S. __, 137 S. Ct. 2058, 2065 (2017).

      Neely raises five unexhausted claims of ineffective assistance of trial counsel.

We will conduct the required Martinez analysis regarding each of these claims to

determine if procedural default may be excused. Only if Neely satisfies the strict

requirements of Martinez will we reach the merits of his habeas claims.


                                            8
      A.     Ground 1 – Attempted Murder Instruction

      Neely first asserts that his trial counsel was ineffective for failing to object to

the court’s jury instructions on attempted murder. He contends that the trial court

improperly omitted the statutory definition of “intentional killing” provided by 18

PA. CONS. STAT. § 2502(d) as it relates to first-degree murder under Section 2502(a).

According to Neely, it was error for the trial court to exclude the “willful, deliberate

and premeditated” portion of the definition of “intentional killing” from the

instructions on attempted murder. (Doc. 1 at 3-8 ¶¶ 1-19). Neely likewise argues

that the trial court’s failure to discuss “malice” was a fundamental defect in the jury

instructions. (Id.)

      We begin by setting forth the relevant portions of the trial court’s attempted

murder instruction:

             The defendant has been charged with attempted murder.
             To find the defendant guilty, you must find the following
             elements have been proven beyond a reasonable doubt.
             First, that the defendant did a certain act, that he shot
             Brian Coleman. Second, that at the time of this act, the
             defendant had the specific intent to kill Brian Coleman,
             that is he had a fully formed intent to kill and was conscious
             of his own intention. And third . . . that the act constituted
             a substantial step toward the commission of the killing
             the defendant intended to bring about.

             ....

             Also, you may consider the fact that there was a deadly
             weapon, a firearm, used against a vital part of another
             person’s body. That alone is sufficient to raise an
             inference that there was an intent to kill. So, you may
             consider that as well.

(Trial Tr. 409:17-410:6, 411:2-7 (emphasis added)).



                                            9
      As to Neely’s first claim in ground 1, the trial court did not err in its

instruction regarding the mens rea for attempted murder by omitting “willful,

deliberate and premeditated.” Attempted murder “is defined by reading the

attempt statute, 18 Pa.C.S. § 901(a), in conjunction with the [first-degree] murder

statute, 18 Pa.C.S. § 2502(a).” Commonwealth v. Anderson, 650 A.2d 20, 23 (Pa.

1994). Thus, a “conviction for attempted murder requires the Commonwealth to

prove beyond a reasonable doubt that the defendant had the specific intent to kill

and took a substantial step towards that goal.” Commonwealth v. Blakeney, 946

A.2d 645, 652 (Pa. 2008) (citing 18 PA. CONS. STAT. §§ 901, 2502).

      The trial court instructed that, to render a guilty verdict for attempted

murder, the jury must find beyond a reasonable doubt, inter alia, that Neely “had

the specific intent to kill” the victim. (Trial Tr. 409:18-24). The court then further

defined “specific intent to kill” as possessing “a fully formed intent to kill and

[being] conscious of” that intention. (Id. at 409:24-410:1). The Supreme Court of

Pennsylvania has explained that the phrase “specific intent to kill” was developed

by Pennsylvania courts to express the mental state characterizing the intent that

“accompanies a killing which was willful, deliberate and premeditated,” as required

by the state’s first-degree murder statute. Commonwealth v. O’Searo, 352 A.2d 30,

35 & n.2 (Pa. 1976) (citing 18 PA. CONS. STAT. § 2502); see Commonwealth v. Jones,

50 A.2d 317, 319 (Pa. 1947); PENNSYLVANIA SUGGESTED STANDARD CRIMINAL JURY

INSTRUCTIONS § 15.2502A (3d ed. 2016). Moreover, “premeditation and deliberation

are met whenever there is a conscious purpose to bring about death.”

Commonwealth v. Carter, 643 A.2d 61, 66 (Pa. 1994). Accordingly, there is no


                                           10
requirement in Pennsylvania that a trial court use the talismanic incantation of

“willful, deliberate and premeditated” in its first-degree murder (or attempted

murder) instruction if the court properly discusses “specific intent to kill.”

      Neely’s argument regarding the trial court’s omission of a discussion of

“malice” is equally unavailing. Under Pennsylvania law, malice has a specific legal

meaning distinguishing criminal homicide—i.e., first-, second-, and third-degree

murder—from manslaughter and justified or excused killings. See PENNSYLVANIA

SUGGESTED STANDARD CRIMINAL JURY INSTRUCTIONS § 15.2501A & subcommittee

note (3d ed. 2016); see also Commonwealth v. Briggs, 12 A.3d 291, 306 n.14 (Pa.

2011); Commonwealth v. Overby, 836 A.2d 20, 24 (Pa. 2003). The term “malice,” as

currently used in Pennsylvania jurisprudence, implicates a different mental state

required for each degree of criminal homicide; for first-degree murder, such a

killing is committed with malice if the perpetrator acts with a specific intent to kill.

See PENNSYLVANIA SUGGESTED STANDARD CRIMINAL JURY INSTRUCTIONS

§ 15.2501A(2) & subcommittee note (3d ed. 2016); see also Overby, 836 A.2d at 24.

The Superior Court of Pennsylvania has specifically held that malice is not an

element of attempted murder. See Commonwealth v. Geathers, 847 A.2d 730, 736

(Pa. Super. Ct. 2004) (citing Commonwealth v. Williams, 730 A.2d 507, 511 (Pa.

Super. Ct. 1999); Commonwealth v. Griffin, 456 A.2d 171, 177-78 (Pa. Super. Ct.

1983)); see also PENNSYLVANIA SUGGESTED STANDARD CRIMINAL JURY INSTRUCTIONS

§ 12.901A.1 & subcommittee note (3d ed. 2016). In reaching this conclusion, the

Geathers court reasoned that a conviction for attempted murder requires acting




                                           11
with the “more culpable mental state,” viz., “specific intent to kill.” 2 Geathers, 847

A.2d at 736. Consequently, the trial court’s instruction concerning the mens rea for

attempted murder was appropriate.

      Neely’s allegations of errors in the attempted murder instructions have no

basis in law. Hence, his trial counsel was not ineffective for failing to object to these

instructions, and his PCRA counsel was not ineffective for failing to allege that trial

counsel performed deficiently in this regard. See United States v. Bui, 795 F.3d 363,

366-67 (3d Cir. 2015) (“[T]here can be no Sixth Amendment deprivation of effective

counsel based on an attorney’s failure to raise a meritless argument.” (citation

omitted)). Neely cannot establish ineffective assistance of initial collateral review

counsel or a substantial underlying claim of trial counsel ineffectiveness, so the

Martinez exception does not apply to excuse Neely’s procedural default of ground 1.




      2
        We recognize the inherent tension in Pennsylvania’s jurisprudence on the
issue of “malice” as it relates to attempted murder. On one hand, the law states that
attempted murder is defined by reading the first-degree murder statute together
with the attempt statute, Anderson, 650 A.2d at 23, and that first-degree murder
requires a mental state consisting of “malice and a specific intent to kill,”
Commonwealth v. Poplawski, 130 A.3d 697, 709 (Pa. 2015) (emphasis added); Briggs,
12 A.3d at 306 & n.14; Commonwealth v. Sanchez, 36 A.3d 24, 37 (Pa. 2011). The
Superior Court, moreover, has unambiguously stated that “[t]he mens rea of
[attempted murder] is . . . identical to the mens rea element of murder in the first
degree.” Commonwealth v. Predmore, 199 A.3d 925, 929 (Pa. Super. Ct. 2018) (en
banc). On the other hand, the Superior Court has also explicitly held that “malice is
not an element of attempted murder.” Commonwealth v. Cannavo, 199 A.3d 1282,
1292 (Pa. Super. Ct. 2018) (citation omitted); Geathers, 847 A.2d at 736 (citations
omitted). We resolve this tension by reading Cannavo, Geathers, and similar cases
to mean that attempted murder does not necessarily omit “malice” as a required
element, but rather demands the highest level of malice—specific intent to kill—and
cannot be satisfied by the less culpable mental states (also referred to as “malice”)
that accompany second- or third-degree murder.


                                           12
       B.     Ground 2 – Failure to Raise Apprendi Challenge to Attempted
              Murder Sentence

       Neely challenges the constitutionality of his attorney’s conduct with respect

to his sentence for attempted murder. Neely alleges that the trial court unlawfully

sentenced him on the attempted murder conviction to 240 to 480 months’

imprisonment for causing “serious bodily injury” without that fact being properly

submitted to the jury. Neely maintains that this sentence violates the mandates of

Apprendi v. New Jersey, 530 U.S. 466 (2000), and that his trial and sentencing

attorneys were ineffective for failing to assert this objection. 3

       In Apprendi, the United States Supreme Court held that due process

demands that any fact—other than a prior conviction—which “increases the

penalty for a crime beyond the prescribed statutory maximum must be submitted to

a jury, and proved beyond a reasonable doubt.” Apprendi, 530 U.S. at 490.

Pennsylvania generally provides a statutory maximum of 20 years’ imprisonment

for attempted murder. See 18 PA. CONS. STAT. § 1102(c). If, however, “serious

bodily injury results” from the attempted murder, the maximum potential sentence

doubles to 40 years. Id. Applying Apprendi, Pennsylvania courts have repeatedly

held that the question of whether “serious bodily injury” resulted from attempted

murder is one that must be answered by the jury. See Commonwealth v. Barnes,

167 A.3d 110, 116-17 (Pa. Super. Ct. 2017) (en banc); Commonwealth v. Johnson, 910

A.2d 60, 67 (Pa. Super. Ct. 2006); Commonwealth v. Reid, 867 A.2d 1280, 1281 (Pa.



       3
       Neely obtained private counsel several days before his December 17, 2010
sentencing, replacing his state-appointed trial attorney. (See Sent. Tr. 3:16-24).


                                            13
Super. Ct. 2005); Commonwealth v. Fantauzzi, No. 19 EDA 2018, 2019 WL 2226115,

at *6-7 (Pa. Super. Ct. May 22, 2019) (nonprecedential).

      Barnes and Johnson are particularly instructive for the instant matter. In

those cases, the defendants received the enhanced penalty for attempted murder

“where serious bodily injury results” but had only been charged with attempted

murder generally and the juries did not render a decision on whether serious bodily

injury had resulted. See Barnes, 167 A.3d at 117-18; Johnson, 910 A.2d at 67. The

Superior Court vacated the sentences as violative of due process. Barnes, 167 A.3d

at 121; Johnson, 910 A.2d at 68. Neely’s circumstances differ substantially from

those defendants. Neely was charged by information with attempted murder

causing “serious bodily injury,” specifically, “[t]he victim, Brian Coleman, suffered

a gunshot to the abdomen area.” (Doc. 23 at 24). Thus, Neely was on notice that the

Commonwealth was pursuing attempted murder resulting in serious bodily injury,

which could implicate a 40-year sentence. Neely’s jury verdict form, moreover,

contained a special interrogatory under the attempted murder count, to wit: “If you

find the defendant guilty of Count 1 (Criminal Attempt), do you find beyond a

reasonable doubt that defendant caused serious bodily injury to the victim?” (Id. at

23). The jury answered this interrogatory affirmatively. (Id.)

      Neely nevertheless argues that because the trial court failed to include any

discussion of serious bodily injury in its instruction on attempted murder, the

special interrogatory cannot cure the constitutional infirmities of his attempted

murder sentence. Neely is correct that the trial court did not discuss “serious

bodily injury” as part of its attempted murder instruction. (See Trial Tr. 409:16-


                                          14
411:7). 4 Neely is incorrect that this omission renders his attempted murder

sentence or his counsel’s conduct unconstitutional.

      Apprendi and its progeny seek to ensure that facts which increase a criminal

defendant’s maximum sentencing exposure be charged by the government and

found by the jury beyond a reasonable doubt. See, e.g., Burrage v. United States,

571 U.S. 204, 210 (2014); S. Union Co. v. United States, 567 U.S. 343, 346 (2012);

Blakely v. Washington, 542 U.S. 296, 301-02 (2004); Ring v. Arizona, 536 U.S. 584,

588-89, 609 (2002). Neely received these constitutional safeguards. He was charged

with attempted murder causing serious bodily injury and thus fully aware that a

conviction could carry a 40-year maximum sentence. Cf. Commonwealth

v. Bickerstaff, 204 A.3d 988, 995-98 (Pa. Super. Ct. 2019) (finding that “surprise”

special interrogatory regarding serious bodily injury in connection with attempted

murder, without more, “ambushed” defendant and violated due process). The jury

instructions properly defined serious bodily injury, so the jury understood what this

term meant. Finally, the jury specifically found beyond a reasonable doubt—by

answering the special interrogatory—that Neely had caused serious bodily injury

during the attempted murder. Under these circumstances, we cannot say that

Neely’s counsel was ineffective for failing to challenge the enhanced sentence for

attempted murder. Nor can we find that PCRA counsel was constitutionally

deficient for not claiming that Neely’s sentencing counsel was ineffective for failing




      4
        The court did include a discussion, including the definition, of serious bodily
injury in its aggravated assault charge. (See id. at 412:11-16).


                                          15
to assert an Apprendi-based due process argument. Martinez, therefore, does not

excuse Neely’s procedural default of ground 2.

      C.     Ground 3 – Failure to Object to Hearsay

      Neely also contends that his trial counsel was ineffective for failing to object

to inadmissible hearsay evidence and related jury instructions. Neely alleges that

one of the Commonwealth’s witnesses—Harrisburg Police Detective Michael Savel

(“Detective Savel”)—improperly testified, without objection, about prejudicial out-

of-court statements allegedly made by another witness, Quindell Mitchell

(“Mitchell”), involving purported admissions by Neely. Neely posits that this

prejudice was compounded when the trial court instructed the jury that it could

consider the inadmissible hearsay as substantive evidence.

      We provide a brief background for this claim. At the time of trial, Mitchell

was 17 years old and incarcerated for suspected robbery and conspiracy to commit

robbery. (Trial Tr. 349:16-20, 350:1-6). In June or July of 2010, Mitchell had written

a letter confessing to the Coleman shooting, which eventually reached the district

attorney and Neely’s counsel. (Id. at 351:1-354:20, 370:7-11). On September 27,

2010, one week before Neely’s trial, Mitchell was taken from prison to the police

station to discuss the confession letter and provide a formal statement. (Id. at

352:21-353:16). Mitchell spoke with Detective Savel, who transcribed their

conversation and had Mitchell initial and sign the resulting three-page, typed

document. (Id.) Due to Mitchell’s inconsistent testimony and sudden lack of

memory during Neely’s trial, the prosecution read Mitchell’s handwritten

confession letter into the record during direct examination. (Id. at 355:5-356:8). The


                                          16
prosecutor then questioned Mitchell about the subsequent September 27 statement,

which asserted that Mitchell’s earlier confession was false and had been prompted

by a desire for social status and an offer of $5,000. (Id. at 381:8-24, 382:6-8).

Mitchell, however, undermined his September 27 statement by unequivocally

testifying multiple times to shooting Coleman. (Id. at 364:15-18, 365:3-23, 369:5-6,

370:12-18, 373:24-375:10). 5 Mitchell also attested that during the September 27

interview, when Detective Savel had asked him whether Neely had ever confessed

to shooting Coleman, Mitchell had responded negatively. (Id. at 365:1-12).

       The prosecution then recalled Detective Savel, questioning him about the

contents of Mitchell’s September 27 signed statement and essentially reading the

statement into the record. (Id. at 380:7-383:10). According to the statement,

Mitchell told Detective Savel that, while in prison, Neely had asked Mitchell to write

the confession letter and take the blame for shooting Coleman. (Id. at 381:8-24). In

exchange, Mitchell would receive “$5,000 and basically some respect.” (Id. at 382:6-

8). After writing the confession letter, Mitchell had second thoughts. (Id. at 382:14-

20). He decided that he could not “do all that time for something [he] didn’t do,”

and he provided the September 27 statement retracting his prior confession. (Id.)

       Detective Savel also testified on redirect to additional purported comments

by Mitchell that were not memorialized in the signed statement. Detective Savel

attested that, following the conclusion of the recorded interview, he commented to

Mitchell that it “looks like you want to tell me something else.” (Id. at 383:16-384:4).


       5
      Mitchell had been given immunity by the Commonwealth regarding the
Coleman shooting prior to Neely’s trial. (See id. at 363:2-364:3).


                                            17
Mitchell responded that Neely had told him “other stuff.” (Id. at 384:4). Detective

Savel asked Mitchell if he knew “what happened at the bar,” and Mitchell allegedly

replied that “[Neely] said he did it.” (Id. at 384:5-6). When Detective Savel told

Mitchell he wanted to get that information on record, Mitchell purportedly

responded that he would refuse to sign the typed statement if that information were

included, so Detective Savel did not add it to the statement. (Id. at 384:6-13).

      Neely contends that his trial counsel should have objected to the additional

testimony offered by Detective Savel concerning the alleged off-the-record

conversation. Neely claims that those statements contained inadmissible and

prejudicial hearsay. He also argues that the trial court erred by instructing the jury

that it could consider this prejudicial hearsay as substantive evidence. Neely is

incorrect on both accounts.

      At first blush, Detective Savel’s testimony that Mitchell told Detective Savel

something that had been told to Mitchell by Neely appears to be double hearsay.

However, the purported inculpatory statement by Neely to Mitchell is excepted

from the general rule against hearsay as an “opposing party’s statement.” See PA.

R. EVID. 803(25)(A). The out-of-court statement from Mitchell to Detective Savel,

moreover, does not qualify as hearsay because it was not offered “to prove the truth

of the matter asserted in the statement”—Neely’s guilt. See PA. R. EVID. 801(c)(2).

That statement, per contra, was provided to impeach Mitchell regarding his direct

testimony that he had never told Detective Savel that Neely admitted shooting

Coleman. See PA. R. EVID. 607, 613(b). Detective Savel’s testimony thus did not




                                          18
contain inadmissible hearsay, and Neely’s trial counsel was not ineffective for

failing to object to it.

       The trial court’s related instruction was also appropriate. Contrary to

Neely’s assertion, the court informed the jury that it could consider as substantive

evidence the September 27 signed statement given by Mitchell to Detective Savel

and read into the record. (See Trial Tr. 406:14-21). The court did not mention the

alleged off-the-record conversation in this instruction. This is an accurate

summation of Pennsylvania law regarding a prior inconsistent statement made by a

declarant-witness (Mitchell) that “is a writing signed and adopted by the declarant.”

See PA. R. EVID. 803.1(1); Commonwealth v. Brown, 52 A.3d 1139, 1171 (Pa. 2012);

Commonwealth v. Lively, 610 A.2d 7, 10 (Pa. 1992). Mitchell’s prior signed,

typewritten statement was admissible as substantive evidence and the court did not

err in its instruction. Neely’s trial counsel, consequently, had no basis on which to

object to this instruction and cannot be found ineffective for failing to do so. See

Bui, 795 F.3d at 366-67. Neely’s PCRA counsel, in turn, was not deficient for failing

to raise a meritless trial-counsel-ineffectiveness claim. See id. Thus, Martinez does

not apply to excuse Neely’s procedural default of ground 3.

       D.      Ground 4 – Failure to Raise Post-Verdict Sufficiency Challenge
               Based on “Two Opposing Propositions”

        Neely’s fourth ground for habeas relief asserts that his trial counsel was

ineffective for failing to move for post-verdict judgment of acquittal based on

insufficient evidence. Neely maintains that his attorney should have argued that

the government had, at best, presented evidence consistent with “two opposing



                                           19
propositions” and therefore could not sustain its burden of proof on the counts of

conviction. (Doc. 1 at 23 ¶¶ 74-78).

      A sufficiency-of-the-evidence challenge was asserted on direct appeal, but it

did not employ the specific theory Neely now raises. (See Doc. 14-2 at 34, 36-40).

Neely contends that although the testimony of two of the Commonwealth’s

witnesses, Coleman and Lapearl Slade (“Slade”), supported the prosecution’s

proposition that Neely shot Coleman, the testimony of Mitchell—another

Commonwealth witness—demonstrated that Mitchell was the shooter. To support

his supplemental theory that the Commonwealth’s evidence was consistent with

“two opposing propositions” and therefore legally insufficient, Neely relies on

Commonwealth v. Crompton, 682 A.2d 286 (Pa. 1996). That reliance is misplaced.

      In Crompton, the Supreme Court of Pennsylvania reiterated well-settled

jurisprudence that “when a party on whom the burden of proof rests, in either a

civil or criminal case, offers evidence consistent with two opposing propositions, he

proves neither.” Crompton, 682 A.2d at 289 (quoting Commonwealth v. Woong

Knee New, 47 A.2d 450, 468 (Pa. 1946)). Crompton involved inconsistent

suppression-hearing testimony from a single law enforcement officer indicating that

the defendant had acted in two entirely different, mutually exclusive ways. Id. at

288-89. The court concluded that because it was impossible for the defendant to

have acted in accordance with the sole witness’s conflicting testimony, and because

the Commonwealth had offered no additional evidence to explain the inconsistency,

the government had not proven either alleged action. Id. at 289.




                                         20
      Crompton is easily distinguished from the case sub judice. In Crompton,

there was a single Commonwealth witness who offered irreconcilable, contradictory

testimony of the defendant’s purported conduct, proving neither equally reasonable

action. At Neely’s trial there were at least three different witnesses, two of whom

implicated Neely in the shooting. The jury, as factfinder, was free to credit the

testimony of Coleman and Slade and reject Mitchell’s version of events. Mitchell,

after all, had first confessed to the shooting, then retracted that confession a week

before trial, only to confess again at trial after receiving immunity from the

Commonwealth. The jury could reasonably reconcile the contradictory testimony

based on its view of the witnesses’ credibility, and that determination would not be

“pure conjecture.” See Commonwealth v. Smith, 467 A.2d 1120, 1122 (Pa. 1983);

Commonwealth v. Trudell, 538 A.2d 53, 58-59 (Pa. Super. Ct. 1988). Indeed, “the

mere existence of conflict in the prosecution’s evidence is not fatal because the

Commonwealth is not bound by everything its witnesses say and jury has the

discretion in believing all, part, or none of the testimony.” Smith, 467 A.2d at 1123;

Commonwealth v. Manchas, 633 A.2d 618, 624 (Pa. Super Ct. 1993).

      Neely’s trial counsel did not act unreasonably by forgoing a post-verdict

motion for judgment of acquittal based on a theory of “two opposing propositions.”

This theory is simply inapplicable to Neely’s case. And PCRA counsel was not

deficient for failing to assert an ineffectiveness claim for trial counsel’s conduct in

this regard. The Martinez exception therefore does not excuse Neely’s procedural

default of ground 4.




                                           21
      E.     Ground 5 – Failure to Object to Instruction Regarding Inference of
             Specific Intent to Kill

      In Neely’s final claim, he takes issue with another portion of the trial court’s

instruction regarding the mens rea for attempted murder. Neely claims that it was

error for the court to instruct the jury as follows: “[Y]ou may consider the fact that

there was a deadly weapon, a firearm, used against a vital part of another person’s

body. That alone is sufficient to raise an inference that there was an intent to kill.”

(Doc. 1 at 26 ¶ 85 (quoting Trial Tr. 411:2-6)). Neely argues that this instruction

impermissibly permitted the jury to find specific intent to kill “based upon the mere

use of a firearm on a vital part of the body whether intentional or unintentional.”

(Id. ¶ 86). As Neely posits, such an instruction allows the jury to infer specific intent

to kill from any use of a firearm on a vital part of a person’s body, even if that use

were accidental or intended only to cause fear or minor harm.

      The Commonwealth does not engage whatsoever with this argument, but we

note that it is not frivolous. The Pennsylvania standard jury instructions explicitly

include the modifier “intentionally” when describing the use of “a deadly weapon

on a vital part of the victim’s body.” See PENNSYLVANIA SUGGESTED STANDARD

CRIMINAL JURY INSTRUCTIONS § 15.2502A(5) (3d ed. 2016). In Commonwealth

v. Drum, 58 Pa. 9 (Pa. 1868), the seminal case from which this now-common

inferential instruction is derived, the relevant portion of the instruction given is as

follows:

             If, from all the facts attending the killing, the jury can
             fully, reasonably, and satisfactorily infer the existence of
             the intention to kill, and the malice of heart with which it
             was done, they will be warranted in doing so. He who


                                           22
             uses upon the body of another, at some vital part, with a
             manifest intention to use it upon him, a deadly weapon, as
             an axe, a gun, a knife or a pistol, must, in the absence of
             qualifying facts, be presumed to know that his blow is
             likely to kill; and, knowing this, must be presumed to
             intend the death which is the probable and ordinary
             consequence of such an act. He who so uses a deadly
             weapon without a sufficient cause of provocation, must be
             presumed to do it wickedly, or from a bad heart.
             Therefore, he who takes the life of another with a deadly
             weapon, and with a manifest design thus to use it upon him,
             with sufficient time to deliberate, and fully to form the
             conscious purpose of killing, and without any sufficient
             reason or cause of extenuation, is guilty of murder in the
             first degree.

Drum, 58 Pa. at 17 (emphasis added). This instruction emphasizes, at two different

places, that the use of the deadly weapon must be intentional.

      For many years, the Supreme Court of Pennsylvania largely hued to the

Drum instruction, stating that specific intent to kill may be inferred from the

“intentional” or “deliberate” use of a deadly weapon on the vital part of another

person’s body. See, e.g., Commonwealth v. Zec, 105 A. 279, 281 (Pa. 1918) (stating

maxim as “intentionally uses a deadly weapon” and noting that “whether the

assailant intended to use the weapon on a vital part is a question of fact”);

Commonwealth v. Blakeley, 117 A. 685, 686 (Pa. 1922) (upholding trial charge that

quoted Drum and required “manifest intention to use” deadly weapon);

Commonwealth v. Iacobino, 178 A. 823, 825 (Pa. 1935) (“intentional use of a deadly

weapon”), abrogated on other grounds Commonwealth v. Fears, 86 A.3d 795, 821

(Pa. 2014); Jones, 50 A.2d at 319 (“deliberate use of a deadly weapon upon a vital

part for a manifest purpose”), abrogated on other grounds Fears, 86 A.3d at 821;

Commonwealth v. Minoff, 69 A.2d 145, 148 (Pa. 1949) (same) (citation omitted);


                                          23
Commonwealth v. Ballem, 123 A.2d 728, 732 (Pa. 1956) (same) (citations omitted);

Commonwealth v. Tyrrell, 174 A.2d 852, 855 (Pa. 1961) (same) (citations omitted);

Commonwealth v. Carroll, 194 A.2d 911, 915 (Pa. 1963) (“intentional use of a deadly

weapon”); Commonwealth v. Kirkland, 195 A.2d 338, 346 (Pa. 1963) (same);

Commonwealth v. Finnie, 202 A.2d 85, 88 (Pa. 1964) (same); Commonwealth

v. Howard, 231 A.2d 860, 866 (Pa. 1967) (referencing both “deliberate use” and

“intentional use” of a deadly weapon); Commonwealth v. Eckhart, 242 A.2d 271, 272

(Pa. 1968) (“deliberate use of a deadly weapon); Commonwealth v. Commander, 260

A.2d 773, 777 (Pa. 1970) (“intentional use of a deadly weapon”); Commonwealth

v. Ewing, 264 A.2d 661, 663 (Pa. 1970) (same); Commonwealth v. Mosley, 279 A.2d

174, 177 (Pa. 1971) (same); Commonwealth v. Agie, 296 A.2d 741, 742 (Pa. 1972)

(same); Commowealth v. Alston, 317 A.2d 229, 231 (Pa. 1974) (stating rule as

“intentional use of a deadly weapon” and also rephrasing as “use of a deadly

weapon directed at a vital organ”); Commonwealth v. Murray, 334 A.2d 255, 257 (Pa.

1975) (“intentional use of a deadly weapon”); Commonwealth v. Moore, 373 A.2d

1101, 1104 (Pa. 1977) (same); Commonwealth v. Twiggs, 387 A.2d 1273, 1275 (Pa.

1978) (same); Commonwealth v. Ash, 394 A.2d 479, 482 (Pa. 1978) (same);

Commonwealth v. Glass, 405 A.2d 1236, 1240 (Pa. 1979) (same); Commonwealth

v. Bishop, 413 A.2d 1031, 1035 (Pa. 1980) (“deliberate use of a deadly weapon”

(citation omitted)); Commonwealth v. Green, 426 A.2d 614, 616-17 (Pa. 1981)

(“intentional use of a deadly weapon”).

      Around the mid-1970s to early 1980s, however, the Pennsylvania Supreme

Court began to omit “intentional” or “deliberate” when describing the use of a


                                          24
deadly weapon on a vital part of the body. See e.g., Commonwealth v. Petrakovich,

329 A.2d 844, 848 (Pa. 1974); Commonwealth v. Caye, 348 A.2d 136, 137, 139 (Pa.

1975); Commonwealth v. Kittreles, 350 A.2d 842, 843 (Pa. 1976); O’Searo, 352 A.2d at

36; Commonwealth v. Moore, 373 A.2d 1101, 1104 (Pa. 1977); Commonwealth

v. Holzer, 398 A.2d 101, 104 (Pa. 1978); Commonwealth v. Kingsley, 391 A.2d 1027,

1032 (Pa. 1978); Commonwealth v. Meredith, 416 A.2d 481, 485 (Pa. 1980);

Commonwealth v. Gardner, 416 A.2d 1007, 1008 (Pa. 1980); Commonwealth

v. McAndrews, 430 A.2d 1165, 1166 (Pa. 1981); Commonwealth v. Thornton, 431 A.2d

248, 252 (Pa. 1981); Commonwealth v. Martinez, 446 A.2d 899, 901 (Pa. 1982). The

last time the Pennsylvania Supreme Court phrased the “deadly weapon on a vital

part of the body” rule to require the use to be intentional or deliberate appears to

be in 1981. See Green, 426 A.2d at 616-17. 6

      After exhaustive review, we are unable to ascertain an explicitly stated

rationale for the change. There does not appear to be a case that directly addresses

this truncation of the Drum instruction. The most logical explanation is that the

verb “use” connotes that the action is intentional or deliberate. In other words,

intent is presumed when a deadly weapon is used on a vital part of the body. To be

clear, for approximately the last four decades, the law as stated by Pennsylvania’s

highest court permits the inference of specific intent to kill from the “use of a

deadly weapon on a vital part of the body.” Accordingly, we cannot find that



      6
        This does not include cases in which the Pennsylvania Supreme Court
directly quotes trial-court instructions that a criminal defendant challenges on
appeal.


                                           25
Neely’s trial counsel was ineffective for failing to challenge the instruction in

question. The omission of “intentional” from this instruction comports with the last

two scores of Pennsylvania Supreme Court jurisprudence, including binding case

law from the time of Neely’s trial. See Commonwealth v. Laird, 988 A.2d 618, 626

(Pa. 2010) (citing Commonwealth v. Kennedy, 959 A.2d 916, 921 (Pa. 2008));

Commonwealth v. Brown, 982 A.2d 699, 705 (Pa. 2009) (quoting Blakeney, 946 A.2d

at 651); Commonwealth v. Smith, 985 A.2d 886, 895 (Pa. 2009) (citation omitted).

Neely therefore cannot excuse default of this claim because he is unable to satisfy

either requirement of Martinez.




                                           26
V.    Conclusion

      Neely concedes that he has procedurally defaulted the ineffective-assistance-

of-trial-counsel claims raised in his Section 2254 petition. We decline to address the

merits of these claims because Neely has not established a basis to excuse his

default; accordingly, we will deny Neely’s petition for habeas relief. 7 We will

likewise deny a certificate of appealability, as Neely has failed to make the requisite

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(1),

(2). An appropriate order shall issue.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania

Dated:       June 14, 2019




      7
        Although we do not reach the merits of Neely’s claims, our foregoing
Martinez analysis necessitated a quasi-merits review of the underlying
ineffectiveness claims to determine whether those claims were “substantial” and
should have been raised by initial-review PCRA counsel.
